DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 13 & 14, the claimed subject matters “the spectroscopic sensor is disposed of or remediated” and “the spectroscopic sensor is incorporated into a final product” are rendered indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  Examiner submits the disposal, remediation, and incorporation of the spectroscopic sensor are not directed to the computer program product but the actions of a person and/or additional machine which creates confusion as to when direct infringement occurs.  See MPEP 2173.05(p) II.  Clarification is required.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paper of Chu C. Teng, “Dynamic Optical Fringe Suppression for Silicon Photonic Sensors” 18 May 2018, Green US Pub No. 2017/0146448, & Albrecht US Pat No. 6,807,205.
	
Allowable Subject Matter
Claims 1-12 & 15-20 are allowed. Claim 13 & 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  



As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “build, by the computer, an a priori simulation of generalized etalon drift; test a spectroscopic sensor, by the computer, to determine use parameters; generate a specific drift model, by the computer, by applying the determined use parameter”, in combination with the rest of the limitations of claim 9.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a simulator configured to build an a priori simulation of generalized etalon drift; a spectroscopic sensor configured to run a test to determine use parameters; a modeler configured to generate a specific drift model by applying the determined use
parameters”, in combination with the rest of the limitations of claim 17.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/MAURICE C SMITH/Examiner, Art Unit 2877